Citation Nr: 0726317	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970 and from March 1970 to September 1970.  He had service 
in Vietnam, and his awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decisions of the 
New York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling, 
effective October 31, 2001.

The veteran's appeal was previously before the Board in 
December 2006.  At the request of the veteran's 
representative, the appeal was remanded to the RO for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further consideration. 

In his substantive appeal the veteran contended that he has 
eye and back disabilities related to the service connected 
diabetes mellitus.  These contentions could be construed as 
claims for service connection.  They are referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's diabetes requires insulin and a restricted 
diet; regulation of activities is not required, and there is 
no history of ketoacidosis or hypoglycemic reactions that 
require hospitalizations or visits to a diabetic care 
provider.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.120, Code 7913 
(2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in a 
November 2002 letter prior to the initial rating action.  
This letter told the veteran what evidence was needed to 
substantiate his claim for service connection for diabetes.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted VA to obtain, and to send VA needed evidence.  This 
notice served to advise her to submit relevant evidence or 
information in his possession.  

The veteran has not been provided with VCAA notification 
regarding his claim for an increased evaluation.  In spite of 
this omission, the Board finds that remand for additional 
notification is not required.  In Dingess v. Nicholson, the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, [VCAA] notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
information pertaining to the evaluation of his disability 
was provided in the March 2004 statement of the case.  
Therefore, any omissions in the veteran's VCAA notification 
are harmless error, and the Board may proceed with 
consideration of his claim.  

Furthermore, the veteran has not been provided with 
information regarding the final two Dingess elements.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As this is 
an appeal of an initial grant of service connection, a 
percentage rating and an effective date have already been 
assigned.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations and all pertinent evidence has been 
obtained.  There is no indication that there are any 
pertinent outstanding medical records that must be obtained, 
and the Board may proceed with its review of the veteran's 
appeal. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The rating code for the evaluation of diabetes mellitus 
states that diabetes mellitus that requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated is evaluated as 100 percent disabling.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  
Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  When insulin and a restricted diet is required, 
or an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When diabetes mellitus is 
manageable by restricted diet only, a 10 rating is warranted.  
Note one states that the adjudicator is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  Note two 
states that when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119, Code 7913 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for diabetes mellitus was 
established in a January 2003 rating decision.  A 20 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  The most recent RO rating decision, 
issued in April 2007, granted special monthly compensation 
for loss of use of a creative organ due to diabetes.  In 
addition, service connection for hypertension and diabetic 
nephropathy as part of the veteran's service connected 
diabetes was established.  

The evidence includes the report of a VA physical examination 
conducted in June 2001.  The veteran had a history of insulin 
dependent diabetes diagnosed in 1995.  He admitted to taking 
his insulin once a day instead of twice a day as ordered 
because he did not like to stick himself.  He had not done 
any fingerstick glucose testing that month, and the examiner 
reminded him of the importance of maintaining his blood 
glucose as close to normal as possible.  The veteran's diet 
was general.  He did not avoid fats, but he did not eat 
concentrated sweets.  The veteran denied any episodes of 
hypoglycemia except for one morning when he did not eat any 
breakfast and became shaky and weak.  The assessment was 
insulin dependent diabetes.  The veteran was strongly 
encouraged to take his insulin twice a day and to do his 
fingerstick glucose testing.  

VA treatment records dated from 2002 through 2006 show that 
the veteran has been followed for his diabetes.  March 2002 
records state that the veteran had no complaints.  He only 
took his insulin once a day.  He weighed 172.  The assessment 
was insulin dependent diabetes, and the examiner increased 
his insulin dosage. 

July 2002 records show that the veteran was not taking his 
evening insulin because he did not like giving himself shots.  
The examiner stated that the veteran's diabetes needed 
improved control.  

An October 2002 eye examination was negative for diabetic 
retinopathy.

VA records dated February 2003 and March 2003 continue to 
note insulin dependent diabetes.  July 2004 records state 
that the diabetes was under poor control, and the insulin 
would be increased.  October 2005 records show that the 
veteran had not been taking any of his medications, but that 
he had started taking his insulin again the past week.  He 
asked to be switched to an oral medication.  May 2006 records 
continue to characterize the diabetes as having poor control.  
The veteran was taking his medications as of December 2006.  

The veteran was afforded a VA examination of his diabetes in 
February 2007.  The claims folder was reviewed by the 
examiner.  The report states that the veteran had been 
diagnosed with diabetes in 1996, and that the earliest 
available records date from 2002.  He had been switched to 
oral medication at his request, which he stated improved 
control of his blood sugars.  The examiner noted that this 
was probably due to better compliance.  The veteran's diet 
was basically a lower caloric and salt intake diet.  The 
veteran had been disabled from his job due to a back 
disability in 1996.  He returned to work two years later, but 
claimed that he stopped again due to the back disability and 
his diabetes.  He also said that his diabetes caused his 
vision to blur and the erratic nature of his blood sugar at 
times made him dizzy.  

The veteran's activities of daily living were unaffected, 
including work around the house and shopping.  He had been 
hospitalized for viral gastroenteritis, during which time his 
blood sugars varied widely.  Other than this isolated 
incident, the veteran had no episodes of ketoacidosis or 
hypoglycemic attacks.  The veteran weighed 140, which was 
decreased from 210 two years previously.  His extremities 
were free of edema, clubbing, or varicosities.  His feet were 
free of lesions.  The neurological examination was normal.  
The diagnoses included diabetes mellitus; hypertension, 
related to diabetes based on its chronicity; erectile 
dysfunction, as likely as not related to diabetes; 
neurodermatitis unrelated to diabetes, although the slow 
healing of the lesions might be related, diabetic 
nephropathy, clinically asymptomatic; hypercholesterolemia, 
unrelated to diabetes; and left sided sciatica unrelated to 
diabetes.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's diabetes mellitus is not 
warranted.  The treatment records show that his diabetes was 
often poorly controlled, but also that the veteran failed to 
take his insulin.  The February 2007 examination shows better 
control now that the veteran has switched to an oral 
hypoglycemic.  His diet was restricted to low calorie and low 
salt.  The veteran also claims that his diabetes were partly 
the reason he quit work.  However, the examiner notes that 
the veteran's current activities are unaffected by the 
condition.  Furthermore, there is no evidence of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations a year or twice monthly visits to a care 
provider.  Therefore, preponderance of the evidence shows 
that the criteria for an evaluation in excess of 20 percent 
have not been met.  38 C.F.R. § 4.120, Code 7913.  

In reaching this decision, the Board also considered 
entitlement to separate evaluations for the veteran's 
diabetic nephropathy and his hypertension, but this is not 
supported by the evidence.  The February 2007 VA examination 
found that the nephropathy was asymptomatic.  

As for the veteran's hypertension, a review of his service 
medical records shows that the veteran takes medication for 
control of his blood pressure.  However, neither the 
veteran's past or current blood pressure readings demonstrate 
diastolic pressures of predominately 100 or more, or systolic 
pressures of predominately 160 or more.  The VA treatment 
records dated from 2002 to the present show only one 
diastolic reading of 100 in October 2005, and two systolic 
readings of 160 or greater from 2004 to 2005.  All other 
recorded readings are below these levels.  The February 2007 
VA examination shows that that the veteran's blood pressure 
readings are 155/90, 145/88, and 140/85.  Therefore, the 
veteran does not meet the criteria for a separate 10 percent 
evaluation for hypertension.  38 C.F.R. § 4.104, Code 7101 
(2006).  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied. 



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


